          Case 1:17-vv-01792-UNJ Document 47 Filed 07/08/20 Page 1 of 7




        In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-1792V
                                      (not to be published)

    ************************* *
                                *
    SAMANTHA DESTURA,           *
                                *
                                *                         Filed: May 5, 2020
                    Petitioner, *
                                *
    v.                          *
                                *                         Decision by Stipulation; Damages;
                                *                         Meningococcal Vaccine; Erythema
    SECRETARY OF HEALTH AND     *                         Multiforme (“EM”); Toxic Epidermal
    HUMAN SERVICES,             *                         Necrolysis (“TEN”).
                                *
                                *
                    Respondent. *
                                *
    ************************* *

Jeffrey Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.
Mollie Gorney, U.S. Department of Justice, Washington, DC, for Respondent.

                              DECISION ON JOINT STIPULATION 1

        On November 14, 2017, Samantha Destura (“Petitioner”) filed a petition, seeking
compensation under the National Vaccine Injury Compensation Program (“the Vaccine
Program”). 2 Pet., ECF No. 1. Petitioner alleges she suffered from erythema multiforme (“EM”)
and/or toxic epidermal necrolysis (“TEN”) as a result of the meningococcal vaccination she
received on August 4, 2016. See Stipulation ¶ 2, 4, dated May 5, 2020 (ECF No. 42); see also
Petition.

1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted
on the Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. §
3501 (2012). This means the ruling will be available to anyone with access to the internet. As provided
by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the Decision’s inclusion of certain
kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days
within which to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes medical files or
similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b). Otherwise, the Decision in its present form will be available. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. §§ 300aa-10–34 (2012)) (hereinafter
“Vaccine Act” or “the Act”). All subsequent references to sections of the Vaccine Act shall be to the
pertinent subparagraph of 42 U.S.C. § 300aa.
          Case 1:17-vv-01792-UNJ Document 47 Filed 07/08/20 Page 2 of 7




        Respondent denies “that the meningococcal vaccine cause petitioner to suffer from EM
and/or TEN, and denies that the meningococcal vaccine caused any other injury or petitioner’s
current condition.” See Stipulation ¶ 6. Nonetheless, both parties, while maintaining their above-
stated positions, agreed in a stipulation filed May 5, 2020 that the issues before them can be settled
and that a decision should be entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
is reasonable. I therefore adopt it as my decision in awarding damages on the terms set forth
therein.

       The stipulation awards:

       a lump sum of $100,000.00 in the form of a check payable to [P]etitioner.

Stipulation ¶ 8. This award represents compensation for all damages that would be available under
42 U.S.C. § 300aa-15(a).

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk
of the Court is directed to enter judgment herewith.3

       IT IS SO ORDERED.

                                                              s/ Katherine E. Oler
                                                              Katherine E. Oler
                                                              Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by jointly filing notice
renouncing their right to seek review.
Case 1:17-vv-01792-UNJ Document 47 Filed 07/08/20 Page 3 of 7
Case 1:17-vv-01792-UNJ Document 47 Filed 07/08/20 Page 4 of 7
Case 1:17-vv-01792-UNJ Document 47 Filed 07/08/20 Page 5 of 7
Case 1:17-vv-01792-UNJ Document 47 Filed 07/08/20 Page 6 of 7
Case 1:17-vv-01792-UNJ Document 47 Filed 07/08/20 Page 7 of 7
